EXHIBIT 10(f)


AMENDMENT NO. 2 TO THE
FIVE YEAR CREDIT AGREEMENT

Dated as of September 27, 2001

                         AMENDMENT NO. 2 TO THE FIVE YEAR CREDIT AGREEMENT

among The Interpublic Group of Companies, Inc., a Delaware corporation (the
"Company"), the banks, financial institutions and other institutional lenders
parties to the Credit Agreement referred to below (collectively, the "Lenders")
and Citibank, N.A., as administrative agent (the "Agent") for the Lenders.

                         PRELIMINARY STATEMENTS:

                         (1)     The Company, the Lenders and the Agent have
entered into a Five Year Credit Agreement dated as of June 27, 2000 and amended
as of June 26, 2001 (the "Credit Agreement"). Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.

                         (2)     The Company and the Lenders have agreed to
further amend the Credit Agreement as hereinafter set forth.

                         SECTION 1.     Amendment to Credit Agreement. The
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows:

                         The definition of "EBITDA" in Section 1.01 is in full
to read as follows:



               "EBITDA" means, for any period, net income (or net loss) plus the
sum of (a) Interest Expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, in each case determined in accordance with GAAP for
such period, (e) restructuring and other merger related charges, (f) costs
related to the acquisition of Deutsch, Inc. and its Affiliates, (g) investment
impairment charges, (h) goodwill impairment and other related charges, in the
case of (e), (f), (g) and (h), as recorded in the financial statements of the
Company and its Consolidated Subsidiaries in accordance with GAAP for the fiscal
quarters ended September 30, 2000, December 31, 2000 and March 31, 2001, (i) all
non-cash write-offs referred to in clauses (e), (f), (g) and (h) above, as
recorded in the financial statements of the Company and its Consolidated
Subsidiaries in accordance with GAAP for the fiscal quarters ended June 30, 2001
and September 30, 2001 and (j) all cash charges up to an aggregate amount of
$350,000,000 referred to in clauses (e), (f), (g) and (h) above, as recorded in
the financial statements of the Company and its Consolidated Subsidiaries in
accordance with GAAP for the fiscal quarter ended September 30, 2001.

                         

SECTION 2.     Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the Agent
shall have received counterparts of this Amendment executed by the Borrower and
the Required Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Amendment. This Amendment is subject to
the provisions of Section 8.01 of the Credit Agreement.

                         SECTION 3.     Representations and Warranties of the
Company. The Company represents and warrants as follows:



                         

(a)  The Company is a corporation duly organized, incorporated, validly existing
and in good standing under the laws of the State of Delaware, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

                         (b)  The execution, delivery and performance by the
Company of this Amendment and the Credit Agreement, as amended hereby, are
within the Company's corporate powers, have been duly authorized by all
necessary corporate action and do not contravene, or constitute a default under,
any provision of applicable law or regulation or the certificate of
incorporation of the company or any judgment, injunction, order, decree,
material agreement or other instrument binding upon the Company or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.

                         (c)  No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for the due execution, delivery or
performance by the Company of this Amendment, the Credit Agreement or any of the
Notes to which it is or is to be a party, as amended hereby.

                         (d)  This Amendment has been duly executed and
delivered by the Company. This Amendment and each of the Credit Agreement and
the Notes to which the Company is or is to be a party, as amended hereby, are
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights of creditors generally and subject to general principles of equity.

                         (e)  There is no action, suit, investigation,
litigation or proceeding pending against, or, to the knowledge of the Company,
threatened against the Company or any of its Consolidated Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a significant probability of an adverse decision that (i) would have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment or the Credit Agreement or any Note, as amended
hereby, or the consummation of any of the transactions contemplated hereby.



                         

SECTION. 4.     Reference to and Effect on the Credit Agreement and the Notes.
(a)  On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the Notes to
"the Credit Agreement", "thereunder", "thereof" or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

                          (b)     The Credit Agreement and the Notes, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

                          (c)     The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement.

                         SECTION 5.     Costs and Expenses. The Company agrees
to pay on demand all reasonable costs and expenses of the Agent in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 9.04
of the Credit Agreement.

                         SECTION 6.     Execution in Counterparts. This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

                         SECTION 7.     Governing Law. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

                         IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.




THE INTERPUBLIC GROUP OF COMPANIES, INC.

By   /s/ STEVEN BERNS                                    
            STEVEN BERNS
            Title: Vice President & Treasurer


CITIBANK, N.A.,
as Agent and as Lender


By   /s/ JULIO OJEA-QUINTANA                     
            JULIO OJEA-QUINTANA
            Title: